5 F.3d 545NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Margarita CARRILLO, Plaintiff-Appellant,v.SECRETARY OF UNITED STATES DEPARTMENT OF HEALTH AND HUMANSERVICES, Defendant-Appellee.
No. 92-2285.
United States Court of Appeals, Tenth Circuit.
Aug. 27, 1993.

1
Before BALDOCK and KELLY, Circuit Judges, and CAUTHRON,** District Judge.1

ORDER AND JUDGMENT2
BALDOCK

2
Margarita Carrillo, claimant, appeals from the district court's order affirming the denial of her application for supplemental security income benefits under Title XVI of the Social Security Act.  See 42 U.S.C. 1381.  Claimant alleges that she is disabled from arthritis, hyperthyroidism, congestive heart failure, hypertension, cervical cancer, stress and headaches.  Her application was denied initially and upon reconsideration.  Claimant then requested and received an administrative hearing.  The administrative law judge (ALJ) found that "claimant does not have any impairment or impairments which significantly limit her ability to perform basic work-related activities;  therefore, the claimant does not have a severe impairment."   Supp.App. at 20.  The district court found that substantial evidence supports the Secretary's denial of benefits.  Claimant now appeals.  We exercise jurisdiction under 42 U.S.C. 405(g).


3
On appeal, claimant argues that (1) substantial evidence does not support the Secretary's finding claimant has no severe impairments;  (2) the Secretary failed to accord proper weight to the treating physician's opinion;  (3) the consultative physician's report was improperly used to reject the opinion of the treating physician;  and (4) the Secretary failed to consider claimant's impairments in combination.


4
This court reviews the record to determine whether the Secretary's "findings are supported by substantial evidence and whether the Secretary applied the correct legal standards."  Pacheco v. Sullivan, 931 F.2d 695, 696 (10th Cir.1991).  After reviewing the entire record and applicable law, we find no merit to claimant's arguments.  We affirm for substantially the same reasons stated by the district court.


5
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.



**
 Honorable Robin J. Cauthron, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation


1
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument


2
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3